Citation Nr: 0001044	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  94-11 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
post-operative heart surgery prior to January 12, 1998. 

2.  Entitlement to an increased rating for residuals of post-
operative heart surgery, rated 10 percent disabling from 
January 12, 1998.

3.  Entitlement to special monthly pension based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to February 
1943.  

This appeal arises from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied a claim for 
entitlement to special monthly pension (SMP) at either the 
housebound rate or at the rate for need of regular aid and 
attendance by another person.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution of the claim.  

During the course of the appeal, the RO granted entitlement 
to SMP at the housebound rate; however, the veteran has 
continued the appeal for entitlement to SMP at the rate paid 
on account of the need of regular aid and attendance by 
another person. 

In March 1997, the veteran applied for compensation under 
38 U.S.C.A. § 1151 for residuals of heart surgery.  In an 
August 1997 rating decision, the RO granted a 100 percent 
disability rating effective from December 31, 1996 to 
February 1, 1997, based on hospitalization and convalescence 
under 38 U.S.C.A. § 1151.  A noncompensable rating was 
assigned thereafter.  The veteran appealed for a higher 
disability rating and in an October 1998 rating action, the 
RO assigned a 10 percent rating for residuals of heart 
surgery, effective from January 12, 1998, the date that the 
rating schedule for cardiovascular disorders was revised.  
The Board will therefore consider the propriety of a staged 
rating under 38 U.S.C.A. § 1151, from the initial effective 
date forward.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In a May 1999 RO rating decision, the RO also established 
entitlement to compensation for dementia under 38 U.S.C.A. 
§ 1151 as a result of heart surgery and assigned a 30 percent 
disability rating.  The veteran has not indicated any 
dissatisfaction with that rating and therefore the Board will 
not address this issue.

The veteran requested and was scheduled for a hearing before 
a traveling member of the Board; however, prior to the 
hearing the veteran withdrew his request.  He later testified 
before an RO hearing officer and has not indicated any 
further desire for a hearing before a member of the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the claims has been obtained.

2.  The residuals of post-operative heart surgery are 
manifested by an asymptomatic surgical scar over the sternum 
and intermittent edema and aching in the leg after prolonged 
walking.  

3.  Persistent leg swelling or edema is not shown.  Neither 
shown is stasis pigmentation, eczema, or ulceration of the 
leg.

4.  The veteran's principal disabilities are status post 
cystectomy and prostatectomy with ureteroileostomy, rated 100 
percent disabling; COPD, rated 60 percent disabling; 
dementia, rated 30 percent disabling; deep vein thrombosis of 
the right lower extremity, rated 10 percent disabling; 
history of peptic ulcer disease, rated 10 percent disabling; 
and cluster headaches, rated 10 percent disabling.

5.  The veteran is not blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less; he is not a patient in a nursing home because of mental 
or physical incapacity and his disabilities do not render him 
unable to care for most of his daily activities without 
assistance from others or unable to protect himself.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
heart surgery are not met for the period prior to January 12, 
1998.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.1, 4.3, 4.7, 
4.104, Diagnostic Codes 7015, 7121 (effective prior to 
January 12, 1998).

2.  The criteria for a rating greater that 10 percent rating 
for residuals of heart surgery are not met for the period 
beginning January 12, 1998.  38 U.S.C.A. § 1155, 5107; 
38 C.F.R. § 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7015, 7121 
(effective January 12, 1998),

3.  The criteria for SMP based on the need for regular aid 
and attendance have not been met.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for residuals of post-operative heart 
surgery

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.




A.  Factual Background

Service connection had not been established for any disorder 
at the time of VA hospitalization in December 1996 for heart 
evaluation.  The veteran had complained of intermittent 
syncope and examiners noted some cardiac arrhythmia and 
ventricular fibrillation.  Early in January 1997, a Bruce 
protocol exercise stress test indicated that the heart 
achieved 7 METs (metabolic equivalents) after five minutes of 
exercise and that the study was terminated at that time for 
leg discomfort and fatigue.  Ablation therapy of the 
ventricle was recommended and carried out a week later.  The 
January 1997 VA hospital and surgical report indicates that a 
heart ventricle was perforated during the ablative procedure, 
which required emergency surgical repair.  The repair 
included creating a pericardial window to relieve pressure 
and then additional surgery on the heart for repair of the 
ventricular perforation itself.  The surgical repair was 
further complicated by DVT (deep vein thrombosis) of the 
right lower extremity.  The discharge report notes note the 
veteran had no episodes of ventricular arrhythmias in the 
post-operative period.  

According to an April 1997 VA general medical examination 
report, DVT of the right lower extremity had resolved, 
although treatment for the condition with Coumadin continued.  
There was a well-healed surgical scar over the sternum.  The 
diagnoses included status post open-heart surgery and 
resolved thrombosis of the right leg.  

A May 1997 VA arteries/veins examination report notes that 
the veteran reported the he would develop some discomfort due 
to pain and cramping in his calves after walking 20-25 
minutes at a moderate pace.  There was no pain at rest.  The 
examiner noted that the extremities were warm and displayed 
no evidence of superficial phlebitis, ulceration, tissue 
loss, edema, scarring or tenderness.  Coumadin treatment 
continued because of a history of DVT.  

According to a June 1997 VA heart examination report, the 
January 1997 cardiac catheterization revealed no evidence of 
coronary artery disease.  The diagnoses were ventricular 
tachycardia treated with ablation therapy and status post 
open-heart surgery complicated by right DVT, slow progressive 
recuperation.

In August 1997, the RO established entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of heart 
surgery.  A 100 percent rating was assigned under 38 C.F.R. 
§ 4.29 effective from December 1996 to February 1, 1997.  
Thereafter, a noncompensable rating was assigned under 
Diagnostic Code 7015-7121.  The disability was classified as 
deep vein thrombosis of the right lower extremity, residual 
of surgery to repair ventricular perforation during ablation 
of right ventricular outflow tract.  

In an October 1997 notice of disagreement, the veteran 
reported that walking five minutes caused shortness of 
breath.  He reported that his legs and shoulders ached all of 
the time.  

In April 1998, the veteran testified before an RO hearing 
officer that he could walk about 10 minutes before feeling 
pain or noticing swelling in his legs.  He also felt that the 
heart surgery had caused some instability in his legs.  He 
said that he could climb only about 12 steps before becoming 
short of breath due to emphysema.  He testified that before 
becoming disabled he was a self-employed lobsterman and owned 
his own boat and business; however, he had to sell out after 
a cancer operation in 1990.  He testified that he underwent 
cardiac catheterization following bouts of dizziness.  During 
catheterization, which was done via insertion of a catheter 
into a leg artery, the heart ventricle was punctured and 
emergency heart surgery was necessary to save his life.  
After that, he had leg problems and memory loss.  He said 
that he developed a hernia thereafter and he felt that it 
might also be related to the heart surgery.  He recalled leg 
stiffness in the mornings and said that he no longer took 
Coumadin for leg thrombosis.  His spouse testified that he 
was currently taking baby aspirin for his heart.

In October 1998, the RO assigned a 10 percent rating under 
Diagnostic Code 7015-7121 effective from January 12, 1998, 
the date that the revised rating criteria for cardiovascular 
disorders became effective.  

In March 1999, the veteran submitted additional VA clinical 
reports; however, the reports do not indicate any active 
symptoms associated with the residuals of heart surgery.  
Impairment of cognitive ability was noted as possibly related 
to the heart surgery.  In a May 1999 rating decision, the RO 
assigned a separate 30 percent rating for symptoms of 
dementia and the veteran has not expressed dissatisfaction 
with that rating.

B.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (1999).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Where, as here, the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  However, as the rating schedule 
for cardiovascular disorders was revised effective January 
12, 1998, and the revised regulations do not allow for 
retroactive application, the Board will separate the 
veteran's claim for an increased rating into two parts as the 
RO has done; the first part addresses the veteran's claim 
prior to the effective date of the revised rating criteria 
and the second addresses the claim since the effective date 
of the revised rating criteria.  


Compensation under 38 U.S.C.A. § 1151 has been granted for 
the residuals of heart surgery and the disability has been 
rated under Diagnostic Code 7015-7121.  The Board will focus 
on the provisions of Diagnostic Code 7121, as the medical 
evidence of record does not indicate that there is any 
disability of the heart itself that might be related to the 
VA heart surgery.  The June 1997 VA heart examination report 
indicates that right DVT is the only ascertainable vascular 
residual.  A well-healed surgical scar is also shown, and as 
noted in the introduction, the RO later included mental 
deficits.  

The Board finds that the residuals of post-operative heart 
surgery are manifested by an asymptomatic surgical scar over 
the sternum and intermittent edema and aching in the leg 
after prolonged walking.  Persistent leg swelling or edema is 
not shown.  Neither shown is stasis pigmentation, eczema, or 
ulceration of the leg.

Under the prior provisions of Diagnostic Code 7121, a 10 
percent rating for unilateral phlebitis or thrombophlebitis 
requires symptoms that approximate persistent moderate 
swelling of leg not markedly increased on standing or 
walking.  A 30 percent rating is assigned for persistent 
swelling of leg or thigh, increased on standing or walking 1 
or 2 hours, readily relieved by recumbency; moderate 
discoloration, pigmentation and cyanosis.  A 60 percent 
rating requires persistent swelling, subsiding only very 
slightly and incompletely with recumbency elevation with 
pigmentation cyanosis, eczema or ulceration.  A 100 percent 
rating is assigned for massive board-like swelling, with 
severe and constant pain at rest.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (effective prior to January 12, 1998).

Under regulations in effect since January 12, 1998, a 
noncompensable evaluation is warranted under Diagnostic Code 
7121 for asymptomatic palpable or visible varicose veins.  A 
10 percent rating requires symptoms of intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent rating will 
be assigned for persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent evaluation is warranted 
with persistent edema and stasis pigmentation or eczema, with 
or without intermittent claudication.  A 60 percent 
evaluation requires persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Finally, a 100 percent evaluation mandates 
massive board-like edema with constant pain at rest.  A note 
at the end of Diagnostic Code 7121 indicates that the 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, evaluation of each 
extremity is separately undertaken and combined using the 
bilateral factor, if applicable.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (effective January 12, 1998).

Comparing the veteran's symptoms of residuals of heart 
surgery to the prior provisions of the rating code, the Board 
agrees with the RO that the symptoms do not warrant a 
compensable rating.  To warrant a compensable rating, any 
such symptoms must approximate at least persistent moderate 
swelling.  The Board does not find that the DVT symptoms 
approximate persistent moderate swelling.

Comparing the DVT symptoms to the revised provisions of the 
rating code, the Board again agrees with the RO that the 
symptoms approximate those warranting a 10 percent rating 
under Diagnostic Code 7121.  Because the code itself was 
changed to reflect that even intermittent aching and edema 
should warrant the minimum compensable rating, the Board 
finds that criteria are met. 

In determining whether a staged rating is warranted for the 
10 percent rating under Diagnostic Code 7121, the Board notes 
that the 10 percent rating became authorized on January 12, 
1998, the effective date of the revision of the rating 
schedule.  Although the veteran is entitled to resolution of 
the claim under the criteria that are to his advantage, the 
revised regulations do not provide for retroactive 
application and, thus, cannot be retroactively applied.  
Therefore, the period beginning January 12, 1998 is the 
earliest period that the 10 percent rating may be applied.

The medical evidence does not indicate symptoms that could be 
evaluated under other potentially available diagnostic codes.  
With respect to the post-operative scar over the sternum, the 
Board notes that it is well healed and that the veteran has 
not submitted any evidence of complaint of tenderness or 
pain.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999), 
superficial scars that are tender and painful on objective 
demonstration warrant a 10 percent rating.  Under Diagnostic 
Code 7803, a 10 percent evaluation is also warranted for a 
scar that is superficial, poorly nourished, with repeated 
ulceration.  Additionally, under Diagnostic Code 7805, scars 
may also be rated based upon limitation of function of the 
part affected.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
38 C.F.R. §§ 4.10, 4.118, Diagnostic Codes 7803, 7804, 7805.  
The evidence of record does not indicate any complaint of 
finding of current symptoms or functional limitation 
associated with the surgery scar.  Therefore, a compensable 
rating for surgery scar cannot be assigned.  

Overall, the Board finds that the evidence does not support a 
schedular evaluation of more than the currently assigned 
10 percent.  Hence, the claim for a higher rating for 
residuals of heart surgery must be denied.  

In considering other potentially available diagnostic codes, 
the medical evidence does not indicate any other related 
heart symptoms.  Therefore, evaluation under other diagnostic 
codes is not indicated.

Further, the residuals of heart surgery disability does not 
reflect so exceptional or so unusual a disability picture as 
to warrant the assignment of a higher evaluation on an extra-
schedular basis.  The disability has not been shown to cause 
marked interference with employment, frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  The Board 
notes that the veteran is in receipt of pension, does not 
work, and has significant non-service-connected disorders.  
In the absence of evidence of such factors as those noted 
above, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  SMP at the regular aid and attendance rate.

Initially, the Board finds that the claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In that regard, the Board 
finds that the appellant has presented a claim which is 
plausible, that is meritorious on its own or capable of 
substantiation.  Additionally, the Board is satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the appellant is required to comply 
with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a).

A.  Factual Background

The veteran was found to be entitled to pension in 1992.  

An April 1993 VA housebound status or permanent need for 
regular aid and attendance examination report reflects that 
the veteran complained only of right leg pain.  The examiner 
found that the right leg exhibited some pain on weight 
bearing and walking.  No other physical impairment was noted.  
The examiner concluded that the veteran could walk five to 
six blocks with use of a cane and that a need for daily 
skilled services was not indicated.

As noted in the introduction, in September 1993, the RO 
denied the claim for SMP and the veteran appealed.  

The RO subsequently received VA clinical reports dated in the 
1980's and 1990's noting surgery for bladder cancer and 
diagnoses of chronic obstructive pulmonary disease (COPD) and 
peptic ulcer disease (PUD).  History of colonic polyps and 
cluster headaches were noted.

In March 1994, the veteran reported that SMP should be 
granted because he required a portable oxygen bottle at all 
times and that walking more than a few steps produced 
wheezing.  He indicated that he could leave his home, albeit 
with the portable oxygen bottle.  

In February 1996, W.L. Beason, M.D., reported that the 
veteran should not try to travel to his VA hearing because of 
nerve problems in the left leg.  Dr. Beason noted that the 
veteran could walk more than a short distance from home to a 
local store.  

The veteran underwent VA heart surgery in January 1997.  Left 
ventricle ejection fraction was approximately 45 percent.  
Ablative therapy was carried out.  Minimal ventricular ectopy 
continued after the surgery.  The discharge diagnoses were 
symptomatic ventricular tachycardia (rule out ischemia); 
COPD; status post bladder cancer ileoconduit; cluster 
headaches; and remote history of PUD in the 1970's.  

According to an April 1997 VA general medical examination 
report, the veteran had COPD.  DVT of the right lower 
extremity had resolved although treatment with Coumadin 
continued.  There was a well-healed surgical scar over the 
sternum.  The diagnoses included status post open-heart 
surgery and resolved thrombosis of the right leg.  The 
veteran complained of impotency since the 1988 bladder 
resection.

A May 1997 VA arteries/veins examination report notes that 
the veteran reported that he developed some discomfort due to 
pain and cramping in his calves after walking 20-25 minutes 
at a moderate pace.  There was no pain at rest.  The examiner 
noted that the extremities were warm and displayed no 
evidence of superficial phlebitis, ulceration, tissue loss, 
edema, scarring or tenderness.  Coumadin treatment continued 
for DVT.  

According to a June 1997 VA heart examination report, the 
January 1997 cardiac catheterization revealed no evidence of 
coronary artery disease.  Systolic murmur was reported.  The 
diagnoses were ventricular tachycardia treated with ablation 
therapy and status post open-heart surgery complicated by 
right DVT, slow progressive recuperation.

In an October 1997 notice of disagreement, the veteran 
reported that walking five minutes caused shortness of 
breath.  He reported that his legs and shoulders ached all of 
the time.  

In April 1998, the veteran testified before an RO hearing 
officer that his COPD restricted him from walking very far 
and that he was unstable during walking.  He testified that 
he could walk about 10 minutes before feeling pain or 
noticing swelling in his legs.  He felt that his short-term 
memory loss might cause him to get lost if he ventured away 
from home, although he did not report that such event had 
actually occurred.  He said that he could climb only about 12 
steps before becoming short of breath due to emphysema.  He 
testified that before becoming disabled he was a self-
employed lobsterman and owned his own boat and business; 
however, he added that he had to sell out after his cancer 
operation in 1990.  He testified that he had cardiac 
catheterization following bouts of dizziness.  During 
catheterization, which was done via insertion of a catheter 
into a leg artery, the heart ventricle was punctured and 
emergency heart surgery was necessary to save his life.  
After that, he had leg problems and memory loss.  He also 
developed a hernia thereafter and felt that it might be 
related to the heart surgery.  He recalled leg stiffness in 
the mornings and said that he no longer took Coumadin for leg 
thrombosis.  His spouse testified that he was currently 
taking baby aspirin for his heart.

In an April 1998 substantive appeal, the veteran reported 
that his COPD left him winded and unable to do any basic 
physical activity such as walking distances.

An April 1998 neuropsychological evaluation report notes 
current complaint of dizziness, finding words, and very poor 
memory.  He displayed some confusion, although he was able to 
focus on basic tasks.  His level of dementia was considered 
to be productive of moderate impairment.  His social 
awareness and basic judgment were considered to be his best 
assets, although he was functioning mildly below average.  

In October 1998, the RO granted entitlement to SMP at the 
housebound (HB) rate.  SMP at the aid and attendance rate 
remained denied.  

Additional VA outpatient treatment reports note ongoing 
treatment during 1998.  In March 1999, the veteran submitted 
additional VA clinical reports; however, the reports do not 
indicate any active symptoms associated with the residuals of 
heart surgery.  Impairment of cognitive ability was noted as 
possibly related.
 
In a May 1999 rating decision, the RO denied service 
connection for inguinal hernia but established entitlement to 
compensation under 38 U.S.C.A. § 1151 for dementia claimed as 
memory loss and cognitive impairment.  According to the 
rating decision, service connection is in effect for 
dementia, rated 30 percent disabling under Diagnostic Code 
9310, and for DVT of the right lower extremity, rated 10 
percent under Diagnostic Code 7015-7121.  The significant 
non-service connected disabilities listed are status post 
cystectomy and prostatectomy with ureteroileostomy, rated 100 
percent disabling under Diagnostic Code 7599-7516; COPD, 
rated 60 percent disabling under Diagnostic Code 6699-6004; 
history of peptic ulcer disease, rated 10 percent under 7399-
7305; and, cluster headaches, rated 10 percent under 
Diagnostic Code 8199-8100.  A noncompensable rating was 
assigned for impotency under Diagnostic Code 7599-7522. 

B.  Legal Analysis

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension (SMP), when 
an otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60%, or (2) is permanently 
housebound (HB) (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. 
§ 3.351(b), (c), and (d).

A veteran is in need of regular aid and attendance if he is 
blind or nearly blind, having visual acuity of 5/200 or less, 
in both eyes, or has concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions, which the appellant 
is unable to perform, should be considered in connection with 
his or her condition as a whole.  It is necessary that the 
evidence establish only that the appellant is so helpless as 
to need regular aid and attendance, not that there be a 
constant need.  Determinations that the appellant is so 
helpless, as to be in need of regular aid and attendance will 
not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Veterans Appeals stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board finds that the veteran's principal disabilities 
(service connected and non service connected) are status post 
cystectomy and prostatectomy with ureteroileostomy, rated 100 
percent disabling; COPD, rated 60 percent disabling; 
dementia, rated 30 percent disabling; deep vein thrombosis of 
the right lower extremity, rated 10 percent disabling; 
history of peptic ulcer disease, rated 10 percent disabling; 
and cluster headaches, rated 10 percent disabling. 

It is clear from the medical evidence of record that the 
appellant's activities are restricted due to shortness of 
breath, cognitive deficits, and other medical conditions.  He 
cannot work.  The record, however, also discloses that the 
appellant is able to feed, bathe, and dress himself, and 
attend to the needs of nature.  None of the evidence suggests 
that the appellant cannot perform self-care.  He is not 
confined to his home and he can ambulate independently, 
albeit with a cane.  Finally, on VA aid and attendance 
examination in April 1993, the appellant was found able to 
walk without assistance of another and it was determined that 
he did not need daily skilled services of another.  During 
that examination, he reported that he continued to experience 
right lower extremity pain on walking distances.  The 
clinical evidence in the claims file consistently 
demonstrates that the appellant is ambulatory, able to 
perform self-care independently, and able to venture outside 
of the home.  Visual acuity is not noted in the claims file; 
however, the veteran has not claimed that he has any vision 
problems.  The evidence certainly does not indicate that the 
veteran is blind or nearly so.  The Board finds therefore 
that the veteran is not blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual filed to 5 degrees or 
less and he is not a patient in a nursing home because of 
mental or physical incapacity or otherwise shown to so 
impaired as to require the aid and assistance of another 
person.

Following a careful and considered review of the evidence, 
the Board finds that the regulatory standard for eligibility 
for additional compensation based on the need for the aid and 
attendance of another person described in detail above has 
not been met.  In this case, there is no evidence that the 
veteran is helpless or bedridden. On the contrary, the 
evidence establishes that he is ambulatory and able to leave 
the home.  He is able to engage in the activities of daily 
living without assistance.  In particular, he can feed, 
bathe, and dress himself and attend to the needs of nature. 

The Board finds that the overall disability picture presented 
does not establish the need for regular aid and attendance.  
There is no evidence to suggest that the veteran is unable to 
function independently, that he is bedridden, or that he is 
so helpless as to require regular aid and attendance.

In consideration of the merits of any issue material to a 
determination regarding a claimed benefit, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that the evidence in this 
instance regarding entitlement to special monthly pension 
based upon a need for regular aid and attendance is not in 
relative equipoise.  The evidence in this case preponderates 
against the benefit sought on appeal.  Under these 
circumstances, the benefit of the doubt doctrine is not for 
application.


ORDER

Entitlement to a compensable rating for residuals of post-
operative heart surgery for the period prior to January 12, 
1998 is denied. 

Entitlement to a rating higher than 10 percent for residuals 
of post-operative heart surgery for the period commencing on 
January 12, 1998 is denied.

Entitlement to special monthly pension based upon the need 
for regular aid and attendance is denied.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

